Citation Nr: 1124424	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-46 998	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for cardiovascular disease, to include hypertension.

3.  Entitlement to service connection for diabetes mellitus (DM).

4.  Entitlement to a compensable rating for left little finger injury residuals.
  

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1965.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that denied service connection for hypercholesterolemia, DM, and cardiovascular disease, to include hypertension, and a compensable rating for left little finger injury residuals.

In June 2010, the Veteran at the RO testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.

The issues of service connection for DM and cardiovascular disease, to include hypertension, and a compensable rating for left little finger injury residuals are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

At the June 2010 Board hearing, prior to the promulgation of a decision in this appeal, the Board received notification from the veteran's representative that the Veteran wanted to withdrawal the appeal for service connection for hypercholesterolemia.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for service connection for hypercholesterolemia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.  

At the June 2010 Board hearing, the Veteran's representative stated that the Veteran was aware that his hypercholesterolemia was a symptom of other disabilities, that he would not be offering any testimony with respect to that issue,  and that the matter of service connection for hypercholesterolemia was not a current issue on appeal.  Inasmuch as the appeal with respect to the issue of service connection for hypercholesterolemia has been withdrawn, the Board finds that there remain no allegations of errors of fact or law for appellate consideration in that claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue, and it is dismissed.


ORDER

The appeal with respect to the claim for service connection for hypercholesterolemia is dismissed.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all notice and development action needed to render a fair decision on the claims remaining on appeal has not been accomplished.

With respect to the issue of a compensable rating for left little finger injury residuals, the Board notes that the record contains correspondence from the RO to the Veteran in August 2007 addressing some VCAA notice and duty to assist provisions, but the record does not include correspondence that sufficiently addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain what evidence will be obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires a claimant to be notified of the criteria and the type of evidence that would be necessary to establish entitlement to an increased rating for left little finger injury residuals.  In this case, the August 2007 RO letter notified the Veteran of incorrect criteria with respect to this claim.  He was furnished criteria with respect to new and material evidence to reopen a claim for service connection for left little finger injury residuals, but that was not the benefit being claimed, inasmuch he was already service connected and sought an increased rating therefor.  The 2007 RO letter failed to notify the Veteran of the criteria and the specific type of evidence he needed to submit in order to substantiate his claim for a compensable rating for left little finger injury residuals.  Action by the RO is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that he has a full 1-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that the VA may make a decision on a claim before the expiration of the 1-year VCAA notice period).  The RO's letter should ensure that he receives notice that meets the requirements of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After providing the required notice, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

At the June 2010 Board hearing, the Veteran testified that Dr. William Knowles of Lee-Harvard Treatment, Inc., 16603 Harvard Ave., Cleveland, Ohio 44128 treated him for his blood pressure and DM approximately 6 months following separation from military service, and that he was also treated for those disabilities in 1966 by Lonnie Marsh II, M.D., of the same medical practice, and by Dr. Will Noah.  He also testified that he was treated by Dr. Marsh from 1966 to 2007.  However, no such comprehensive medical evidence is of record.

A VA hearing officer has a regulatory duty to suggest the submission of evidence which a claimant may have overlooked, and which would be of advantage to his position.  38 C.F.R. § 3.103(c)(2) (2010); see also Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (the lack of medical evidence in the record addressing a nexus between an appellant's disability and an inservice event or injury gives rise to the possibility that evidence has been overlooked; a Board hearing officer should suggest that the appellant secure and submit this evidence if he could, and failure to do so is error); Costantino v. West, 12 Vet. App. 517, 520 (1999) (a remand is appropriate where a hearing officer did not advise a claimant to submit relevant evidence).  

As such records are pertinent to the claim on appeal, the Board finds that the RO should request the Veteran to furnish written authorization permitting the release to the VA of copies of all medical records of his treatment and evaluation from 1965 to the present time for DM and cardiovascular disease, including hypertension, at Lee-Harvard Treatment, Inc., 16603 Harvard Ave., Cleveland, Ohio 44128 (to include records of treatment by Drs. Knowles and Marsh), and by Dr. Noah.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.  

At the June 2010 Board hearing, the Veteran testified that his left little finger injury residuals had increased in severity, and caused him constant pain up into his hand and wrist, with limitation of motion and swelling.  

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the nature, extent, and degree of severity of the veteran's service-connected left little finger injury residuals and how they impair him functionally are unclear since his last VA examination in March 2008, the Board finds that the duty to assist requires that he be afforded a new VA orthopedic examination to obtain clinical findings pertaining thereto prior to adjudicating the increased rating claim on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve that issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of his claim for a compensable rating for left little finger injury residuals.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should send the Veteran and his representative a letter that informs them of the criteria needed to establish entitlement to an increased rating for left little finger injury residuals, and of what kind of evidence he needs to submit in order to substantiate his claim in accordance with the Court's holding in Dingess, supra, 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159.  The letter should clearly explain to the Veteran that he has a full 1-year period to respond (although the VA may decide the claim within the 1-year period).

The letter should also request the Veteran to provide sufficient information and authorization to enable the RO to obtain any additional pertinent evidence that is not currently of record.  In this regard, the RO should request the Veteran to furnish written authorization permitting the release to the VA of all records of his private medical treatment, to include for DM and cardiovascular disease including hypertension, at Lee-Harvard Treatment, Inc., 16603 Harvard Ave., Cleveland, Ohio 44128 (to include records of treatment by Dr. William Knowles and Lonnie Marsh II, M.D.), and by Dr. Will Noah.  The RO should also explain the type of evidence that is his ultimate responsibility to submit.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.  

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and degree of severity of his left little finger injury residuals.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions. All indicated tests and studies (to include X-rays, as appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should identify the existence, and frequency or extent, as appropriate, of any and all symptoms associated with the veteran's left little finger injury residuals, to include whether there is limitation of motion, ankylosis, and arthritis of the little finger; whether there is additional associated orthopedic or neurological disability of the hand and wrist; and whether the disability impairs function of the little finger as to be equivalent to amputation.

On range of motion testing of the veteran's left little finger, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, he should indicate the point at which pain begins.  He should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left little finger due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the doctor should express such functional loss in terms of additional degrees of limited motion. 

The examiner should discuss the effect of the veteran's left little finger disability on his employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

5.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted in the increased rating matter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
8.  If the service connection claims are denied, and unless the increased rating claim on appeal is granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


